DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 5/14/2019.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michelson et al. (US 10043135), in view of Drucker et al. (US 6505196).

CLAIM 1
Michelson teaches a system configured to search and present medical results derived from a corpus of medical literature (Michelson: abstract), the system comprising:
one or more physical processors configured by machine-readable instructions to: obtain a set of medical results derived from a corpus of medical literature, the set of medical results being represented by values of attributes (Michelson: abstract; col. 1, ln. 37-col. 2, ln. 19; col. 13, lns. 22-35 “example computer system 1 includes a processor or multiple processors 5”; FIGS. 1-8);
effectuate presentation of a user interface configured to facilitate searching and presenting the set of medical results, the user interface including an input portion, a display portion, and a filter portion, the input portion being configured to obtain user-provided search queries, the display portion being configured to display search results matching the user-provided search queries, the filter portion being configured to obtain user entry and/or selection of user-selectable filter elements (Michelson: abstract; col. 3, lns. 39-51 “a web-based user interface”, col. 5, lns. 17-28 “a user can query the system”, col. 6, ln. 56-col. 7, ln. 4; FIGS. 1-8);
obtain, via the input portion, a user-provided search query specifying one or more of the values of one or more of the attributes (Michelson: abstract; col. 3, lns. 39-51 “a web-based user interface”; col. 5, lns. 17-28 “a user can query the system”; FIGS. 1-8);
search the set of medical results for values of the attributes matching the user-provided search query (Michelson
obtain, via the set of medical results, the search results for the user-provided search query, the search results including a set of values of a set of attributes from the set of medical results matching the user-provided search query (Michelson: abstract; col. 5, lns. 17-28 “a user can query the system by any combination of disease, outcome, intervention(s) and the system will automatically group together all of the studies that match the user query”; FIGS. 1-8);
effectuate presentation, via the display portion, of the search results, the search results being displayed in a grid of cells arranged in attribute-named columns attributes named in the columns (Michelson: abstract; col. 2, lns. 4-19 “(b) associating the extracted pieces of evidence within individual medical papers or medical abstracts to produce a structured representation of a study's results; (c) combining results from more than one separate medical paper or separate medical abstract to produce an aggregate summary of the evidence”, col. 2, lns. 45-51, col. 3, lns. 39-51 “a web-based user interface”; col. 5, lns. 17-28 “a web-based user interface…to generate a meta-study result”, col. 10, lns. 19-57; FIGS. 4A-4C); and
effectuate presentation, via the filter portion, of a set of user-selectable filter elements corresponding to the set of attributes (Michelson: abstract; col. 3, lns. 39-51 “a web-based user interface”, col. 5, lns. 17-28 “a user can query the system”, col. 6, ln. 56-col. 7, ln. 4; FIGS. 1-8).

Michelson suggests but does not appear to explicitly teach the following:
to refine the search results; and
through which the search results will be further refined, individual user-selectable filter elements specifying individual values of individual attributes in the set of attributes, wherein selection of the individual user-selectable filter elements refine the search results based on 

Drucker, however, teaches the following:
to refine the search results (Drucker: abstract; col. 4, lns. 27-30, col. 8, lns. 13-23; FIGS. 1-13); and
through which the search results will be further refined, individual user-selectable filter elements specifying individual values of individual attributes in the set of attributes, wherein selection of the individual user-selectable filter elements refine the search results based on the individual values of individual attributes specified by the selected individual user-selectable filter elements (Drucker: abstract; col. 4, lns. 27-30, col. 8, lns. 13-23; FIGS. 1-13).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the method and apparatus for improving access to literature using a filter portion, as taught by Drucker, with the textual information extraction parsing, and inferential analysis, as taught by Michelson, with the motivation of improving literature search by enabling users to define search filters (Drucker: col. 1, ln. 9-col. 4, ln. 10).

CLAIM 2
Michelson does not appear to explicitly teach the system of claim 1, wherein refining the search results based on the individual values of individual attributes specified by the individual user-selectable filter elements reduces the search results to include a subset of the set of values of the set of attributes, wherein the subset of the set of values includes values matching both the user-provided search query and 
Drucker, however, teaches wherein refining the search results based on the individual values of individual attributes specified by the individual user-selectable filter elements reduces the search results to include a subset of the set of values of the set of attributes, wherein the subset of the set of values includes values matching both the user-provided search query and the individual values of individual attributes specified by the selected individual user-selectable filter elements (Drucker: abstract; col. 4, lns. 27-30, col. 8, lns. 13-23; FIGS. 1-13).
The motivation to include the teachings of Drucker with the teachings of Michelson is the same as that of claim 1 above and is incorporated herein.

CLAIM 3
Michelson teaches the system of claim 1, wherein the attributes include one or more of an intervention attribute, a group attribute, an outcome attribute, a problem attribute, or a context attribute (Michelson: abstract; col. 3, lns. 39-51 “a web-based user interface”, col. 5, lns. 17-28 “a user can query the system”, col. 6, ln. 56-col. 7, ln. 4; FIGS. 1-8).

CLAIM 4
Michelson teaches the system of claim 3, wherein a value of a context attribute specifies information derived directly and/or indirectly from the medical literature (Michelson: abstract; col. 3, lns. 39-51 “a web-based user interface”, col. 5, lns. 17-28 “a user can query the system”, col. 6, ln. 56-col. 7, ln. 4; FIGS. 1-8).

CLAIM 5
Michelson teaches the system of claim 4, wherein information derived directly and/or indirectly from the medical literature includes one or more of a citation, a hyperlink to literature, relative risk, inclusion or exclusion criteria, or literature classification (Michelson: abstract; col. 5, lns. 17-28; FIGS. 1-8).

CLAIM 6
Michelson teaches the system of claim 1, wherein the user interface is accessible to client computing platforms associated with users over a network (Michelson: abstract; col. 8, ln. 65-col. 9, ln. 8; FIGS. 1-8).

CLAIM 7
Michelson teaches the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to modify individual values of the attributes (Michelson: abstract; col. 9, lns. 19-25; FIGS. 1-8).

CLAIM 8
Michelson teaches the system of claim 7, wherein modifying includes changing how the values are represented (Michelson: abstract; col. 9, ln. 19-col. 10, ln. 13; FIGS. 1-8).

CLAIM 9
Michelson teaches the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to receive user input to display comparisons of sets of values of attributes to other sets of values of the attributes (Michelson: abstract; col. 11, ln. 63-col. 12, ln. 29; FIGS. 1-8).

CLAIM 10
Michelson teaches the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to concatenate multiple values into an individual representation of the multiple values (Michelson: abstract; col. 3, lns. 53-63; FIGS. 1-8).

CLAIMS 11-20
Claims 11-20 repeat substantially the same limitations as those in claims 1-10. As such, claims 11-20 are rejected for substantially the same reasons given for claims 1-10 and are incorporated herein.

Relevant Non-Cited Prior Art
4.	The following discovered prior art was not cited in this rejection but may be relevant: 
Maloney et al. (US 2005/0086078) – MEDICAL LITERATURE DATABASE SEARCH TOOL

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686